ACCEPTED
                                                                                     03-15-00113-CV
                                                                                             5811235
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                6/24/2015 3:57:03 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             No. 03-15-00113-CV

                      In the Court of Appeals 3rd COURT   FILED IN
                                                               OF APPEALS
                                                      AUSTIN, TEXAS
                   for the Third Judicial District 6/24/2015 3:57:03 PM
                                                     JEFFREY D. KYLE
                           Austin, Texas                   Clerk



                             EMC CORPORATION,
                                           Appellant,

                                       v.

  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF
 TEXAS, AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                      Appellees.

              On Appeal from the 353rd Judicial District Court,
                           Travis County, Texas


          UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLEES’ BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellees Glenn Hegar, Comptroller of Public Accounts of the State of Texas,

and Ken Paxton, Attorney General of the State of Texas, move to extend the

time to file the appellees’ brief by 7 days, from the current deadline of July 1,

2015, to a proposed new deadline of July 8, 2015.
                                        I.

      The clerk’s record was filed on April 22, 2015, setting the initial deadline

for the appellant’s brief on May 22, 2015. Appellant timely filed its brief on

April 30, 2015.

                                       II.

      Appellees’ brief was initially due on June 1, 2015. The Court granted

appellees’ unopposed motion for a 30-day extension, creating a new deadline of

July 1, 2015.

                                      III.

      Appellees now request a second, 7-day extension of the time to file their

brief, which would create a new deadline of July 8, 2015.

                                       IV.

      This extension is necessary because, during the current period for

preparing appellees’ brief, appellees’ lead counsel is also responsible for

drafting the cross-appellees’ brief in the statewide school-finance litigation,

Williams v. Tex. Taxpayer & Student Fairness Coal., No. 14-0776 (Tex.) (due

July 2, 2015). This extension is not sought for delay, and no party will be

prejudiced if it is granted.




                                        2
                                      V.

      Appellant does not oppose this extension motion.

                                    PRAYER

      Appellees Glenn Hegar, Comptroller of Public Accounts of the State of

Texas, and Ken Paxton, Attorney General of the State of Texas, respectfully

request that the Court grant this motion and extend the deadline for filing

appellees’ brief to July 8, 2015.




                                      3
                              Respectfully submitted.

KEN PAXTON                    SCOTT A. KELLER
Attorney General of Texas     Solicitor General

CHARLES E. ROY                /s/ Rance Craft
First Assistant Attorney      RANCE CRAFT
 General                      Assistant Solicitor General
                              State Bar No. 24035655
JAMES E. DAVIS
Deputy Attorney General for   CHARLES K. ELDRED
 Civil Litigation             Assistant Attorney General

                              OFFICE OF THE ATTORNEY GENERAL
                              P.O. Box 12548 (MC 059)
                              Austin, Texas 78711-2548
                              (512) 936-2872
                              (512) 474-2697 [fax]
                              rance.craft@texasattorneygeneral.gov

                              Counsel for Appellees




                                 4
                      CERTIFICATE OF CONFERENCE

     I conferred with Doug Sigel, lead counsel for appellant, regarding the

foregoing motion. He advised that his client does not oppose the motion.

                                   /s/ Rance Craft
                                   Rance Craft


                         CERTIFICATE OF SERVICE

     On June 24, 2015, this Unopposed Second Motion for Extension of

Time to File Appellees’ Brief was served by File & Serve Xpress on:

        Doug Sigel
        RYAN LAW FIRM, LLP
        100 Congress Avenue, Suite 950
        Austin, Texas 78701
        doug.sigel@ryanlawllp.com

        Lead Counsel for Appellant
        EMC Corporation


                                      /s/ Rance Craft
                                      Rance Craft




                                     5